Citation Nr: 1214926	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1960 to November 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, continued the denial for service connection for a low back disability and denied service connection for a disability of the bilateral knees.

As will be discussed below, the Board is reopening the issue of entitlement to service connection for a low back disability.  The Board is remanding this claim and the claim for entitlement to service connection for a bilateral knee disability, which are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a back disability was initially denied in an unappealed November 1974 rating decision.  

2.  Some of the evidence received since November 1974 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The November 1974 RO rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for a low back disability, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

The Veteran's claim for entitlement to service connection for a back disability was initially denied in a November 1974 rating decision.  The RO found that the evidence did not establish the presence of a current back disability.  The Veteran did not appeal the November 1974 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

In July 2006, the Veteran filed a claim to reopen.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final November 1974 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence received since the November 1974 rating decision includes numerous records of private treatment for a low back condition diagnosed as degenerative joint disease, degenerative disc disease, and disc herniations.  This evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact; the presence of a current lumbar spine disability.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection for a low back disability is warranted.  38 C.F.R.  3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened. 


REMAND

The Veteran contends that he has a low back disability that began during his period of service.  He also asserts that he has a bilateral knee disability secondary to his low back disability.  

In his July 2006 claim, the Veteran stated that he received treatment from the Detroit/Allen Park VAMC approximately 15 years earlier, which would date the treatment in approximately 1991.  Although VA treatment records dated from 2002 to November 2006 were associated with the claims file, it is not clear whether records dating back to 1991 were requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession.)  Because it is unclear whether VA records as identified by the Veteran have been requested, a remand is necessary to obtain them.

The Veteran also identified receiving treatment from Advanced Neuro-Rehab Services for his knees and back from 1995 to 1998.  In April 2007, this facility responded with a note that stated that no records were available for that time period and that his first visit was in September 2000.  It does not appear that the Veteran was informed that records dated from 1995 to 1998 were not available or that the facility had records for the Veteran beginning in 2000.  The Veteran should be informed of such on remand.  38 C.F.R. § 3.159(c)(1).  

The Veteran also identified receiving treatment for his knees and low back from J. L. Frederick dated from 1992 to 1997.  Although the Veteran was informed that VA had sent a records request to J. L. Frederick, he was not informed that the records had not been obtained.  Accordingly, he should be informed of such on remand.  38 C.F.R. § 3.159(c)(1), (e).  

Additionally, the Board notes that it is not clear whether the Veteran is in receipt of Social Security Administration (SSA) disability benefits for his low back or knees.  In a March 2004 private treatment record, it was noted that the Veteran was on disability for his back and both knees.  The Board concludes that it should be ascertained on remand whether the Veteran is in receipt of disability benefits and associate such with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from 1991 to the present from the VA facility in Detroit/Allen Park.  Obtain archived records if necessary.

2.  Inform the Veteran that Advanced Neuro-Rehab Services did not have treatment records for his knees and back from 1995 to 1998.  However, they did state that his first visit was in September 2000.  The Veteran should be requested to submit a release for these records if he wishes VA to obtain them.  Additionally, inform the Veteran that no response was received from J. L. Frederick with regard to records identified from 1992 to 1997.  

3.  Ask the Veteran whether he is in receipt of disability benefits for his low back or bilateral knees.  Request any disability records to include those from the SSA.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


